DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This non-final rejection is issued in response to applicant’s claims received 06/17/2019.  Currently, claims 1-20 are pending.
Claim Objections
Claim 8 is objected to because of the following informalities:  The words “first and second” should be inserted before “manifolds” in line 4.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  The word “the” should replace “a” before “first direction” in lines 7-8.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: The word “the” should replace “a” before “second direction” in line 8.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

“A handheld tool for providing irrigation and suction for surgical procedures comprising: a housing, for substantially enclosing at least one valve assembly,[…]” followed by language further defining the valve assembly.  Since the housing is for enclosing the valve assembly, it appears as though the valve assembly is functional and not positively recited.  Thus, the only requirement of the claim is a housing large enough to substantially enclose a valve assembly as claimed.  Since there is no further specific requirement with regard to the structure of the housing itself, the housing could effectively be anything larger than the recited valve assembly.  Therefore, the metes and bounds of the claims cannot be determined from the claim.
In order to overcome this rejection, the examiner suggests positively reciting the valve assembly.  It is also pointed out by the examiner that the cannula in line 9 of the claim is further functionally recited with respect to the valve assembly.  While this is not wrong, per se, it does render claim 11 further indefinite.  See below for further details.
Claim 10 recites the limitations “the direction” and "the traveling suction" in line 5.  There is insufficient antecedent basis for these limitations in the claim.
The metes and bounds of what is being claimed cannot be determined in claim 10.  It is unclear if the claim is missing words.  Does the suction channel extend through the cannula and suction terminal, or the irrigation fluid extend through the cannula and suction terminal (or both), and what is meant by the limitation “at least partially in the direction of the traveling suction”.  It is noted that the specification explains a flush channel extends into and terminates in the suction channel, thus flush liquid enters the suction channel at 
Claim 11 positively recites an irrigation cannula.  It is unclear from the claim if the irrigation cannula is attempting to further define the cannula from claim 1, or is in addition to the cannula of claim 1.  In order to overcome this rejection and claim a cannula and an irrigation cannula, the examiner suggests positively reciting the cannula in claim 1.
Claim 13 recites the limitation "said outer cannula" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Although claim 12, from which 13 depends, defines the cannula and irrigation cannula in a coaxial relationship, the claim does not recite an outer cannula, thus cannot reference “said outer cannula” unless it is first defined.
Claim 20 recites the limitation "said first terminal" in 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites “a suction terminal” and “an irrigation terminal”, but does not recite a first terminal of the valve assembly, so is it unclear which terminal is referenced, or if the claim is further attempting to define an additional terminal.
The remaining claims are rejected based upon their dependence from an indefinite claim.  
For examination purposes, the examiner will examine the claims as if the valve assembly is positively recited, since it is clear the valve assembly is part of applicant’s invention and will likely be positively recited in an amendment.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,245,359. Although the claims at issue are not identical, they are not patentably distinct from each other because the currently examined claims are fully anticipated by the reference claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


1, 19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 4,680,026 to Weightman et al.
Regarding claim 1, Weightman discloses a handheld tool for providing irrigation and suction for surgical procedures comprising:
a housing (22), for substantially enclosing (see figures 4-5c) at least one valve assembly (2), the assembly comprises valve housing 22, valve member 23 and spring 24, see column 3 line 2), said at least one valve assembly (2) including a suction terminal (27) for fluid connection (via 10) to a source of suction (4), said at least one valve assembly including an irrigation terminal (28) for fluid connection (via 11) to a source of pressurized irrigation fluid (5), said at least one valve assembly (2) including an outlet terminal (31) for connection to a cannula (6), said cannula extending outwardly from said housing (fig. 1), said valve assembly including a flush button (44, column 3 line 33-34), said flush button constructed and arranged to selectively shut off flow of said suction through said cannula (6) and allow flow of said pressurized irrigation fluid through said cannula upon movement of said flush button in a first direction (fig. 5B; 44 is pressed down, a first direction, fluid flows from 28 through 31, shown by arrows in the figure; column 4 lines 36-38), whereby movement in a second direction (fig. 5A, 44 moves upward, a second direction, suction restored between 31 and 27; column 4 lines 26-30) restores flow of said suction through said cannula and stops flow of said pressurized irrigation fluid through said cannula.
Regarding claim 19, Weightman discloses a handheld tool for providing irrigation and suction for surgical procedures comprising:

Examiner Notes
	The examiner notes no art is applied against claims 2-18, 20.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,066,150 to Gonon.  Gonon discloses a handpiece (10) with a high pressure infusion (through 13) and a suction source (through 14).  There is a squeezing valving control mechanism (25) to shut off irrigation flow.  See abstract.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486.  The examiner can normally be reached on 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELISSA A SNYDER/Examiner, Art Unit 3783